Title: From John Adams to Richard Henry Lee, 15 July 1785
From: Adams, John
To: Lee, Richard Henry


          
            Dear Sir
            Grosvenor Square Westminster July 15. 1785
          
          I have received the Letter you did me the Honour to write me on the 28 May, and am fully of your Opinion of the Importance of Concord between our Country and this and of the Causes which obstruct it. The Malignity of disappointed Men is astonishing; but the Change of Language, if not of Sentiment, of Some who have not been disappointed is more so. in Truth Sir, some, who foresaw the Success of the American Cause, attach’d themselves to it, as a Scaffold, on which to mount into Power; but having arrived at the Summit, they neglect the Ladder, and have adopted the very Passions and Principles of those whom We, not they, have driven off the Stage. I dont apply this Censure to all: on the contrary, the Majority of the Present Ministry, I believe, think pretty justly and would do right if they could; but Government, altho’ at present possessed of decided Majorities in both Houses of Parliament, is very weak. There is great Impatience and discontent in the Nation, and great Parties are watching the present Minister. if there Should be any Change it is problematical, whether the Coalition, would come in, or the Marquis of Lansdown, the Marquis of Buckingham &c the latter Party possess Sentiments of the Relations of Commerce between America and great Britain the most just of the two. But it is my Duty to be explicit. Conviction in Administration is not enough. They cannot follow their own Lights, and the Nation must be made to feel. This is a Work of Time, and it is dangerous Work, because it may in Such inflammable Circumstances provoke War. I hope that Persons and Property in America will be held Sacred. That nothing will be done by the People but in the legal Way of Petition and peaceable Association; but I hope they will never have done petitioning and associating untill the States unite in giving Congress Full Power to make Treaties of Commerce, and untill they all Unite in insisting on a perfect Equality in Commerce and Navigation with great Britain, either by a perfect Freedom of Trade on both Sides, or equal and reciporcal Prohibitions or Discouragements.
          Your Letter to Mr Steptoe I have delivered to a Gentleman, Mr Stocdale, much acquainted with Persons connected in India, who will be so good as to forward it, and if I can be of any service to Mr Steptoes Views I will. But America and India are two Ideas in the Mind of a Britain, which produce an Explosion. if an American Should be known to Sollicit an Employment in India for an American, the East Indies would instantly be Seen, in Imagination, independent of Britain and in Alliance with the United States and France.
          This Nation, Sir, Sees that their Sciences, Arts, Trades, Commerce Navigation and Wealth and Power are all hurrying over to America, and the Prospect is So humiliating to their Pride, So mortifying to their Vanity, that they loose their Patience, and their final Exclamation is, “I had rather America had been annihilated, than that She Should have carried her Point.” nor is this Sentiment peculiar to Englishmen. a great Spanish Minister has very lately Said at Madrid, that “he wished all America, north and South under Water.”— European Ministers expect a great deal of trouble from America, and they all know that She will always prevail. We know too that We shall have a great deal of Trouble from Europe; but I hope We are neither So impious, So inhuman or So Silly as to wish her annihilated or under Water. The Jealousies of old Physicians, and Lawyers of young and rising Genius’s in their Professions often Stimulate them to acts of Ingenerosity and Injustice, which, however, instead of crushing the Youth, only Sharpen his Ingenuity and increase his Caution and Industry. Nations are like Individuals. and Europe must allow America fair Play. That is all she wants; and She will always have one half of Europe to see that she has fair Play from the other half. The European Powers can never agree. There are now on Foot, three Attempts, which will all prove abortive. Mr Crawford has been a Year at Paris to negotiate a Treaty of Commerce with France, and Mr Woodford, lately British Minister in Denmark, is now appointed to treat here with Del Campo the Spanish Minister, and a Mr Bordieu told me, Yesterday, that he is just appointed to negotiate Some Convention between the French and English East India Companies. But these Attempts, if ever Sincere, will produce nothing.
          With great and Sincere Esteem I have the Honour / to be, Sir your obliged Friend and / very humble servant
          
            John Adams
          
        